                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                       Attorneys at Law
                                 100 Lafayette Street, Suite 501
                                     New York, NY 10013

Franklin A. Rothman                                                          Tel: (212) 571-5500
Jeremy Schneider                                                             Fax: (212) 571-5507
Robert A. Soloway
David Stern
Rachel Perillo




                                                              May 24, 2021
BY ECF and EMAIL
Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                        Re: United States v. Marquis Wright
                            15 Cr. 445-3 (PAE)

Dear Judge Engelmayer:

     On April 6, 2021 your Honor appointed me for the limited
purpose of writing a memorandum of law in support of Mr. Wright’s
compassionate release motion. I am writing to request (2nd
request, see Dkt. No. 1189) an extension/modification of the
briefing schedule until June 18, 2021, to permit me to obtain and
review critical records, documents and information in order to
evaluate and incorporate them into the memorandum. The
government, by AUSA Dina McLeod does not object to this request.

     On April 6th and April 12th my office sent Mr. Wright certain
forms and releases for his signature so that we would have the
authorization to request his records. While we have received all
of the signed forms/releases, we have not yet received all of the
requested records.
Hon. Paul A. Engelmayer
May 24, 2021
Page Two

     Therefore, I request that the defense memorandum be filed on
or before June 18, 2021, which would hopefully give me sufficient
time to receive and review the records, and ultimately prepare
the memorandum in support of Mr. Wright’s motion.

     If your Honor has any questions or requires additional
information, please do not hesitate to contact me.

     Thank you in advance for you consideration in this matter.



                                          Respectfully submitted,
                                                       submitt


                                          Jeremy
                                          J      Schneider
                                                 S h id



cc: AUSA Dina McLeod



                               *UDQWHG'HIHQGDQW VVXSSOHPHQWDOPHPRUDQGXP
                               LVGXHE\-XQH7KH*RYHUQPHQW V
                               UHVSRQVHLVGXHE\-XQH

                                   SO ORDERED.

                                                  
                                              __________________________________
                                                    PAUL A. ENGELMAYER
                               0D\         United States District Judge
